Citation Nr: 1212625	
Decision Date: 04/05/12    Archive Date: 04/11/12

DOCKET NO.  08-00 333A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an initial evaluation higher than 10 percent for residuals of a right elbow fracture, to include arthritis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from November 1948 to March 1954.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for residuals of a right elbow fracture with an evaluation of 10 percent effective September 30, 2005.  The Veteran filed a Notice of Disagreement (NOD) in November 2006 regarding the initial disability rating assigned, and the RO issued a Statement of the Case (SOC) in November 2007.  The Veteran subsequently perfected his appeal in January 2008.  

This case was previously remanded in August 2010 in order to satisfy the Veteran's request for a Travel Board hearing.  His request was satisfied by virtue of the November 2011 Board hearing held before the undersigned at the above RO.  A transcript of the hearing has been associated with the record.  

The Board also received additional evidence from the Veteran at the Board hearing, which was accompanied by a waiver of his right to its initial consideration by the Agency of Original Jurisdiction (AOJ).  38 C.F.R. §§ 19.9, 20.1304(c).  Thus, the Board will consider this evidence in the first instance in conjunction with the issue on appeal.        
   
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).
	

FINDINGS OF FACT

1.  For the portions of the claim/appeal period prior to May 31, 2006 and from July 12, 2006 forward, a preponderance of the evidence weighs against a finding that the Veteran's range of motion of the right elbow is limited to the extent required for an increased disability rating for his residuals of right elbow fracture.  

2.  For the portion of the claim/appeal period from May 31, 2006 to July 11, 2006, resolving every reasonable doubt in favor of the Veteran, the evidence shows that his right elbow disability is manifested by limitation of pronation where motion is lost beyond middle of arc such that a 30 percent rating under Diagnostic Code (DC) 5213 is warranted.

3.  There is no evidence of elbow ankylosis, flail joint or false flail joint, marked cubitus varus or cubitus valgus deformity, ununited fracture of the radial head, or nonunion of the radius and ulna, or impairment of the ulna or radius to the extent required for an increased disability rating at any time relevant to the claim/appeal period.   


CONCLUSIONS OF LAW

1.  The criteria for an evaluation higher than 10 percent for residuals of a right elbow fracture, to include arthritis, have not been met or approximated for the portion of the claim/appeal period prior to May 31, 2006.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.27, 4.40, 4.45, 4.69, 4.71a, DC 5299-5003 (2011).

2.  Giving the benefit of the doubt to the Veteran, the criteria for an evaluation of 30 percent for the Veteran's residuals of a right elbow fracture, to include arthritis, have been approximated for the portion of the claim/appeal period from May 31, 2006 to July 11, 2006.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.27, 4.40, 4.45, 4.69, 4.71a, Diagnostic Code (DC) 5299-5213 (2011).

3.  The criteria for an evaluation higher than 10 percent for residuals of a right elbow fracture, to include arthritis, have not been met or approximated for the portion of the claim/appeal period from July 12, 2006 forward.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.27, 4.40, 4.45, 4.69, 4.71a, DC 5299-5003 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a SOC or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

In the present case, the Veteran is challenging the initial rating assigned for his service-connected residuals of a right elbow fracture following the award of service connection.  The U.S. Court of Appeals for Veterans Claims, quoting from the legislative history of the VCAA, has held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated - it has been proven, thereby rendering notice under 38 U.S.C.A. § 5103(a) no longer required because the purpose which the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, supra, at 491.  Moreover, under 38 C.F.R. § 3.159(b)(3)(i), there was no duty to provide the Veteran with VCAA notice upon receipt of an NOD expressing disagreement with the initial rating assigned for his Veteran's claimed disability.  

However, notwithstanding the above, the Board observes that the Veteran was generally advised regarding the element of degree of disability in the November 2005 notice letter sent prior to the award of service connection.  He has further been provided with ample opportunity to submit evidence and argument in support of his claim and to participate effectively in the processing of his claim during the course of this appeal.  

Moreover, the Veteran and his representative were provided with copies of the above rating decision and SOC, and the December 2008, November 2009, and March 2010 SSOCs, which include discussion of the facts of the claim, pertinent laws and regulations, notification of the bases for the decision, and a summary of the evidence considered to reach the decision.  

Regarding VA's duty to assist in claims development, the RO afforded the Veteran with medical examinations in May 2006 and October 2009 in connection with his claims.  The examination reports have been reviewed, and they cumulatively include all relevant findings necessary to evaluate the claim adjudicated herein.  Collectively, the reports are deemed adequate for rating purposes.    

Also, treatment records adequately identified as relevant to the Veteran's claim have been obtained, to the extent possible, or otherwise submitted and are associated with the claims file.  Upon review, there are no additional pertinent treatment records found in the Veteran's electronic record through Virtual VA.  Moreover, the Veteran and his representative have submitted several written statements in connection with his claims and during the course of his appeal.  

Neither the Veteran nor his representative has made the RO or the Board aware of any other evidence relevant to his appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims adjudicated herein.  The Board further finds that there has been compliance with the prior remand.  In view of the foregoing, the Board will proceed with appellate review.

II.  Disability Evaluation

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 4.2, which require the evaluation of the complete medical history of the veteran's condition. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

In a claim for a higher original rating after an initial award of service connection, all of the evidence submitted in support of the Veteran's claim is to be considered.  In initial rating cases, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2.  

In this case, the Veteran seeks entitlement to a higher initial evaluation for his right elbow fracture residuals.  His disability is currently rated as 10 percent disabling under hyphenated DC 5299-5003 as analogous to degenerative arthritis.  The Veteran is right-arm dominant.    

Under DC 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 

Thus, in consideration of the foregoing, the Board will consider whether the Veteran is entitled to a higher disability evaluation for his right elbow disability under the DCs pertaining to limitation of motion of the elbow and forearm.  

DC 5206 provides for assignment of a noncompensable rating for flexion of the major forearm limited to 110 degrees, a 10 percent rating when there is evidence of flexion limited to 100 degrees, a 20 percent rating for flexion limited to 90 degrees, a 30 percent rating for flexion limited to 70 degrees, a 40 percent rating for flexion limited to 55 degrees, and a 50 percent rating for flexion limited to 45 degrees. 

DC 5207 provides for a 10 percent rating when there is evidence of extension of the major forearm limited to 45 degrees or 60 degrees, a 20 percent rating for extension limited to 75 degrees, a 30 percent rating for extension limited to 90 degrees, a 40 percent rating for extension limited to 100 degrees, and a 50 percent rating for extension limited to 110 degrees.

DC 5208 provides for a 20 percent rating when there is evidence of forearm flexion limited to 100 degrees and extension limited to 45 degrees of the major extremity.  

DC 5213 provides that supination of the forearm limited to 30 degrees or less is rated 10 percent disabling for the major extremity.  Limitation of pronation with motion lost beyond the last quarter of arc, so the hand does not approach full pronation, is rated 20 percent disabling for the major extremity; limitation of pronation with motion lost beyond the middle of arc is rated 30 percent disabling for the major extremity.  Loss of supination or pronation due to bone fusion, with the hand fixed near the middle of the arc or moderate pronation, is rated 20 percent disabling for the major extremity; loss of supination or pronation due to bone fusion, with the hand fixed in full pronation, is rated 30 percent disabling for the major extremity; and loss of supination or pronation due to bone fusion, with the hand fixed in supination or hyperpronation, is rated 40 percent disabling for the major extremity.  

Normal forearm supination is from 0 degrees to 85 degrees.  Normal forearm pronation is from 0 degrees to 80 degrees.  38 C.F.R. § 4.71, Plate I.  For the elbow, normal extension is to 0 degrees and normal flexion to 145 degrees.

The Board has reviewed the evidentiary record to determine whether the Veteran is entitled to receive a higher rating for his right elbow fracture residuals under the above DCs and finds that he is entitled to a staged rating, as explained below.  

1.  Prior to May 31, 2006

The Board notes that the evidence relevant to the portion of the claim/appeal period prior to May 31, 2006 has been reviewed and shows that the Veteran's right elbow disability more closely approximates the criteria for the currently assigned 10 percent rating during this time.  Indeed, there is no evidence included in the record to indicate that the Veteran demonstrated any limitation of right forearm or elbow motion to the extent required for a higher evaluation.  There are no range of motion findings relevant to this period showing such a degree of limitation and, notably, the Veteran was able to give a positive thumbs up and make an okay sign without difficulty in September 2005.  When the Veteran later presented with complaint of pain on the anterior surface of his right elbow in April 2006, he told the examining VA nurse practitioner that the pain in the area was intermittently sharp for the past 12 years, and he had noticed some swelling that comes and goes in the anterior aspect of the right elbow.  The nurse noted that the Veteran demonstrated a soft fluid-filled approximately 3-inch in a circular fashion bleb on the inner aspect of his right extended arm just above the elbow, included an assessment of pain in the right elbow, and entered an orthopaedic consult for the Veteran.  Neither the Veteran nor the nurse made any indication that the Veteran was experiencing limited right forearm or elbow motion at that time.  When the Veteran presented for treatment with the same nurse nearly a month later with complaint of right elbow pain, he again made no mention that he was having any limitation of right elbow or forearm motion.  As he was reporting his symptomatology while seeking treatment for the right elbow, it is likely that the Veteran would have mentioned having limitation of motion of the right forearm and/or elbow motion at those times.      

Thus, upon review, the evidence of record merely shows that that the Veteran's right elbow disability was manifested by pain and swelling during this portion of the claim/appeal period.  There is no evidence to suggest limitation of right forearm/elbow motion to the extent required for a higher evaluation.  Because the Veteran's current 10 percent disability rating specifically contemplates the Veteran's right elbow pain and swelling when his limitation of motion is noncompensable under DC 5003, the Veteran is appropriately rated as 10 percent.  Therefore, a preponderance of the evidence weighs against the assignment of a higher rating.   

2.  From May 31, 2006 to July 11, 2006

However, when the Veteran underwent a VA medical examination on May 31, 2006, he demonstrated right elbow pronation to 40 degrees with pain beginning at 40 degrees on both active and passive range of motion but without additional loss of motion on repetitive use of the joint.  Such evidence indicates that the Veteran demonstrated limitation of pronation where motion is lost beyond middle of arc such that an increased rating of 30 percent is warranted.  

Although the evidence seems to suggest the Veteran was having an intermittent flare-up of his disability, as described above, pain during flare-ups resulting in any limitation of motion and functional loss must be considered.  DeLuca v. Brown, supra.  Because the duration of the flare-up is not entirely clear upon review of the record, the Board resolves reasonable doubt in the Veteran's favor in awarding a 30 percent rating from the date of the VA medical examination until the date of a July 12, 2006 VA orthopedic note, which showed that his disability picture at that time more closely approximated a 10 percent rating as explained below.    

3.  From July 12, 2006 forward

At the July 12, 2006 VA orthopedic evaluation, the Veteran presented for follow-up with complaint of continued right elbow pain.  On physical examination, the physician noted that the Veteran's right elbow lacked approximately 10 degrees of extension; however, the Veteran was able to flex it fully.  It was also noted that the Veteran was able to supinate and pronate fully without any pain.  Thus, although there was evidence to suggest that the Veteran's pronation was limited beyond middle of the arc at the time of the VA medical examination, there is no evidence of such limitation approximately six weeks later.  Except for the 10 degree loss on extension, range of motion findings are within normal limits.  Further, the limitation of extension shown is not compensable under the schedular criteria.  The findings at the July 2006 orthopedic evaluation clearly indicate that the currently assigned rating of 10 percent is appropriate and no increased rating is warranted.     

Additionally, upon review, the Board finds that the other evidence relevant to the claim/appeal period shows a disability picture consistent with the currently assigned 10 percent rating.   

At the October 2009 VA medical examination, the Veteran was able to fully extend his right elbow to 0 degrees, fully flex his right elbow to 155 degrees, pronate to 90 degrees and supinate to 70 degrees, all without evidence of pain. Notably, the examiner concluded that the Veteran's degenerative joint disease of the small joints of the hands bilaterally were unrelated to the elbow injury.  Thus, the findings at the October 2009 VA medical examination similarly show that the currently assigned rating of 10 percent is appropriate and no increased rating is warranted.     

The Veteran's other treatment records for this portion of the appeal period also do not indicate that the Veteran is entitled to a rating higher than 10 percent at any time during the period.  For example, a private treatment record dated in November 2006 notes that the Veteran had active range of motion to 120 degrees on flexion and to 12 degrees on extension.  Also, private treatment records dated in January 2008 and September 2010 note that the Veteran's right elbow had good range of motion.  Such findings do indicate that the Veteran is entitled to an increased evaluation during the period.    

Therefore, the Board finds that the preponderance of the evidence weighs against the claim for this portion of the current appeal period because there is no indication at any time relevant to the period that the Veteran demonstrated the symptomatology required for a higher rating and, accordingly, no increased rating is warranted.  

4.  Other considerations

Consideration has been given to the potential application of other various provisions of 38 C.F.R. Parts 3 and 4, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, after careful review of the potentially applicable DCs and the evidence of record, the Board finds no basis to assign a higher schedular evaluation or separate evaluation for the Veteran's claimed disability for the claim/appeal period, as explained below.  

Indeed, there is no evidence of right elbow ankylosis or nonunion of radius and ulna with false flail joint to warrant a higher evaluation under DC 5205 or DC 5210 at any time relevant to the claim/appeal period.  

The Board notes that the May 2006 VA medical examination report shows evidence of an old fracture of the radial head with some deformity in the right medial antecubital space.  Also, the October 2009 VA medical examination report notes that the Veteran had an old torn ulnar collateral ligament and a lateral displacement of the radial head.  However, there is no indication of marked cubitus varus or cubitus valgus deformity or ununited fracture of head of the radius at any time relevant to the claim/appeal.  There is also no evidence of elbow flail joint during the period.  Thus, an increased rating under DC 5209 is not warranted.  

While there is some evidence of slight displacement of the right radial head, there is no evidence of nonunion involving the radius such that an increased rating under DC 5212 is warranted.  

Furthermore, although there is evidence of a torn ulnar ligament, as stated above, there is no evidence of nonunion involving the ulna such that an increased rating under DC 5211 is warranted.  

Moreover, because the Veteran does not demonstrate flexion limited to 100 degrees and extension limited to 45 degrees, as discussed above, he is also not entitled to a higher evaluation under DC 5208.     

Regarding the Veteran's 2.5 cm surgical scar located in the right antecubital fossa on the ulnar side of his right arm, there are no compensable residuals shown.  The October 2009 VA medical examiner specifically noted that it was a millimeter thick, nontender to palpation, lighter than the surrounding tissue, stable without scaliness or evidence of recent breakdown or bleed, without surrounding sensory alteration and not matted down to the underlying tissues as to impede muscular function.  Thus, the description of the scar does not show that the Veteran is entitled to a separate compensable evaluation under any applicable DC.    

Finally, the Board has considered the Veteran's assertion that he has nerve pain (i.e., carpal tunnel syndrome) of the right arm and hand associated with his right elbow disability and/or the surgery performed on his right elbow in 2008.  In support of the contention, the Veteran has submitted evidence showing diagnosis of moderately severe carpal tunnel syndrome on the right and mild C6-C7 radiculopathy.  However, upon review of the evidentiary record, the Board notes that no medical professional has attributed the Veteran's nerve symptomatology or the diagnosis of carpal tunnel syndrome or cervical radiculopathy to either the Veteran's right elbow disability or the surgery.  It is notable that the Veteran could not affirmatively state at the Board hearing that his reported symptomatology had been clinically attributed to his right elbow disability.  See hearing transcript, page 9.  The Veteran, as a lay person, does not have the requisite medical expertise to draw such a conclusion (i.e., regarding a relationship between such symptomatology and his right elbow disability).  With regard to the Veteran's complaints of pain in the right index finger and occasionally in the right small finger, the Board notes that the October 2009 VA medical examiner attributed the symptomatology to the diagnosis of degenerative joint disease of the small joints of the hands, unrelated to the elbow injury.  Because the examiner based his conclusion on examination and interview of the Veteran as well as examination findings to include x-ray, we find his opinion to be adequate and of great probative value.  In consideration of the foregoing, we find that a separate rating is not warranted for any reported nerve symptomatology.       

Thus, for the foregoing reasons, the Board concludes that preponderance of the evidence weighs against the assignment of a higher rating for the Veteran's right elbow disability on a schedular basis for the portions of the claim/appeal period prior to May 31, 2006 and from July 12, 2006 forward.  However, every reasonable doubt has been resolved in favor of the Veteran in granting an increased evaluation of 30 percent for the period from May 31, 2006 to July 11, 2006.  

The Board has further considered whether the increased rating claim above warrants referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321.  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, it must be determined whether the disability picture is such that the schedular criteria are inadequate, i.e., whether there are manifestations or impairment that are not encompassed by the schedular criteria.  If those criteria are not inadequate, the analysis does not need to proceed any further.

However, after comparing the manifestations and reported impairment of function of the Veteran's disability to the rating and schedular criteria now assigned, the Board does not find any symptoms or functional impairment that are not already encompassed by the currently assigned schedular rating.  Therefore, the schedular criteria are not inadequate, and referral for consideration of extraschedular rating is not necessary.  Thun, supra.

Moreover, the Board has considered whether a TDIU was reasonably raised by the record in this case.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, we conclude that a TDIU is not raised because the Veteran does not contend, and is not otherwise shown, to be unable to obtain or maintain substantially gainful employment at any time relevant to the claim/appeal period.  The Veteran is retired and reported at the Board hearing that he owns and manages apartments.  See hearing transcript, page 8.     


ORDER

Entitlement to an initial evaluation higher than 10 percent for residuals of a right elbow fracture, to include arthritis, is denied for the portion of the claim/appeal period prior to May 31, 2006.  

Entitlement to an initial evaluation of 30 percent for residuals of a right elbow fracture, to include arthritis, is granted for the portion of the claim/appeal period from May 31, 2006 to July 11, 2006, subject to the laws and regulations governing the payment of monetary awards.

Entitlement to an initial evaluation higher than 10 percent for residuals of a right elbow fracture, to include arthritis, is denied for the portion of the claim/appeal period from July 12, 2006 forward.  



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


